Citation Nr: 1401507	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, also claimed as a degenerative disc disease of the lumbar spine and a mid-back condition.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a February 2012 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.
The Veteran contends that he has a current back disability, which developed as a result of back injuries in service, sustained while lifting heavy boxes of ammunition in his capacity as an ammunitions specialist.  He claims that he experienced chronic back pain at the time of the in-service injuries, and that he continues to experience chronic back pain today.

The Veteran claims that he was treated for his back during active duty at the Winn Army Community Hospital.  Service treatment records are negative for any evidence of a back disability during active military service or at the time of the Veteran's discharge.  However, the Veteran's DD-214 shows that he had an military occupational specialty (MOS) of Ammunition Specialist for 1 year and 9 months.  Thus, the Board finds that the circumstances and conditions of his service are consistent with his reports of back injuries in service.  38 U.S.C.A. § 5104(a).

Outpatient treatment records from the Gainesville VA Medical Center Healthcare System, include results from an MRI conducted in February 2001, showing bulging disc protrusion at L5-S1, and L3-L4, with disc space narrowing and moderate canal stenosis.  An October 2004 treatment report notes a diagnosis of degenerative disc disease and joint disease at L4-S1.  Records from April 2011 show that the Veteran has been diagnosed with osteoarthritis of the back.  These records also show that as early as 2002, the Veteran reported a history of chronic back pain since an injury in service.  However, he has also reported back pain following motor vehicle accidents in 2001, 2007 and 2009.  

Private treatment records from the Lakeland Spine Center show that MRI of the lumbar spine performed in September 2010, following a motor vehicle accident in October 2009, revealed a large disc herniation with an extruded fragment at L4/5 with marked acquired spinal stenosis and multi nerve root compromise, left parasagical and proximal foraminal disc herniation at L5/S1 with marked compromise of the left L5 nerve root and the left S1 nerve root.  There was also evidence of multi level hypertrophic osteoarthritis and synovial articular facet joints.

On orthopedic evaluation in January 2011, there was evidence of continued hypertonicity of the cervical paraspinal musculature together with a positive cervical compression.  There was also evidence of continued hypertonicity of the erector spinae musculature with reduced range of motion, particularly in extension and left rotation.  Cervical lateral reevaluation radiographic examination continued to reveal loss of normal cervical lordotic curve, particularly in the mid to upper cervical segments with hypomobility of same segments noted in extension.  In addition, A-P lumbar and lumbosacral view revealed lack of normal coupling of the left lateral flexion view, which was the area of his pain.  The Veteran's private physician at the Lakeland Spine Center opined that his current disorders are a result of one of those post-service motor vehicle accidents.  

The Veteran has reported low back pain since service.  The post-service medical evidence of record shows that the Veteran has been diagnosed with current lumbar spine and cervical spine disorders, as noted above.  However, the evidence also shows that the Veteran has also reported back pain related to post-service motor vehicle accidents, and that a private physician at the Lakeland Spine Center has opined that his current disorders are a result of one of those post-service motor vehicle accidents.  Furthermore, contemporaneous evidence of an ongoing back disability in the years following service is not of record.

As such, the Board finds that an examination and opinion is needed to determine whether the Veteran has a current back disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that as discussed above, the Veteran has reported treatment during active duty at the Winn Army Community Hospital.  The record reflects that the RO requested records of treatment for the Veteran from the Winn Army Community Hospital from 1975 to 2010.  However, as the Veteran's representative noted in the May 2012 Post-Hearing Brief, the Veteran began his military service in 1973.  Accordingly, the Board finds that another request for treatment records from Winn Army Community Hospital beginning in 1973 should be made.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Finally, the Board notes that the Veteran's representative also pointed out in the May 2012 Post-Hearing Brief that the Veteran's entrance physical is not included in the service treatment records or personnel records currently associated with the claims file.  As this case is already being remanded for further development, the RO should take this opportunity to attempt to obtain the Veteran's enlistment examination conducted at the time of his entrance into active military service in July 1973.  Any records obtained must be associated with the Veteran's claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary steps to obtain any inpatient treatment records or hospital reports for the Veteran from the Winn Army Community Hospital.


2.  Request from the NPRC, or other appropriate source, any enlistment examination report conducted at the time of the Veteran's entrance into active military service in July 1973.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his attorney to provide a copy of the outstanding evidence to the extent they are able to.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

3.  Upon completion of the above, schedule the Veteran for an appropriate VA examination to determine the etiology of any currently present back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (50 percent or better probability), that any current back disability is etiologically related, in whole or in part, to the Veteran's active service.  

A complete rationale should be given for all opinions and conclusions expressed. 


The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


